Title: To Thomas Jefferson from Thomas Lehré, 7 December 1808
From: Lehré, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     In the Representatives Chamber Columbia December 7th. 1808
                  
                  The Ten Electors we chose yesterday by a Joint Ballot of both Branches of our Legislature, this day at 12 Clock, Voted unanimously for James Maddison as President and George Clinton, as Vice President of the United States.
                  Permit me to congratulate you & our Country, upon the fair Prospect of a Sucessor, who I hope and trust, will govern us upon the same Principles that you have done.—
                  Enclosed is a Copy of the Governors Message sent to both Branches of our Legislature, we have Orderd 15000 Copies of it to be printed, I am persuaded it will be read with Pleasure by every American who feels any gratitude to you for your long and faithful Services.—
                  I remain with the highest consideration Sir Your Obedt. Humble Servt.
                  
                     Tho: Lehré
                     
                  
               